UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July 28, 2010 PACIFICHEALTH LABORATORIES, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-23495 22-3367588 (Commission File Number) (IRS Employer Identification No.) 100 Matawan Road, Suite 420 Matawan, NJ 07747-3913 (Address of Principal Executive Offices) (Zip Code) (732) 739-2900 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On July 28, 2010, PacificHealth Laboratories, Inc. issued a press release announcing certain financial results for the quarter ended June 30, 2010. The full text of the press release is attached hereto as Exhibit 99.1 to this Current Report on. Form 8-K. Item 9.01Financial Statements and Exhibits (d) Exhibits. Press release July 28, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PACIFICHEALTH LABORATORIES, INC. Dated: July 28, 2010 By: /s/ Stephen P. Kuchen Stephen P. Kuchen Chief Financial Officer
